Citation Nr: 1634069	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for residuals of a stroke.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for lupus, to include as due to exposure to herbicides.  

6.  Entitlement to service connection for a skin rash, also claimed as porphyria cutanea tarda, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to September 1959 and from October 1959 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from July 2008, April 2009, and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, Indianapolis, Indiana, and Louisville, Kentucky respectively.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In June 2016, the RO issued a statement of the case with regard to entitlement to service connection for lung cancer.  The record does not show that the Veteran has submitted a substantive appeal or that the issue has been certified to the Board.

In July 2016, the Veteran's representative waived RO consideration of records incorporated into the claims folder since the last supplemental statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a thoracolumbar spine disability, a heart disability, lupus, and skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current foot disability has not been demonstrated.

2.  The Veteran's stroke residuals are not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify under the Veterans Claims Assistance Act of 2000 was satisfied by a letter sent in December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private records have also been associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In December 2011, VA provided the Veteran with a foot examination and a central nervous system examination, and obtained a medical opinion addressing whether the Veteran's foot disability; and stroke residuals had its onset during or was caused by active service.  The examinations and opinions are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Feet

The Veteran's service treatment records show that on examination for entrance into his first period of active service in September 1955, the feet were normal.   On examination for separation from active service in September 1959, his feet were also reported as normal.  On examination in August 1960, there was a notation of second degree pes planus "N.C.D." (not considered disabling).  On examination for discharge from his second period of service, the feet were again noted to be normal.  There were no reports of treatment for a foot disability in service.

Private treatment records dated from 1982 to 2010, do not contain findings referable to a foot disability.

In April 1987, the Veteran was awarded disability benefits from the Social Security Administration, but the decision does not list a foot disability among the Veteran's impairments.

The Veteran's initial claim for VA compensation benefits was received in November 2007, but did not mention a disability of the feet.

A Report of General Information from October 2011 includes the Veteran's report that his feet hurt constantly, and that when he was in-service he went to sick bay where the doctor told him he needed to have special shoes made.  

In December 2011 the Veteran underwent a VA foot disability examination.  The examiner noted that the Veteran had a diagnosis of lymphangitis made in the early 1970's.  The examiner did not note any other current or previous foot disabilities.  The examiner noted that the Veteran stated that his foot disability was a result of his Agent Orange exposure.  The Veteran stated that he had to buy special shoes in town because of his foot problem.  The examiner reviewed the Veteran's note from sick bay for lymphangitis of the right leg.  

The Veteran stated that he was told to buy special shoes while in-service.  The Veteran had current complaints of foot pain and bruising to his feet.  The Veteran also stated that he had to run five miles after guard duty on a regular basis.  The examiner noted the Veteran's September 1955, September 1959, and December 1961 examinations which indicated normal feet.  The examiner also specifically noted the Veteran's August 1960 examination which indicated that the Veteran suffered from pes planus.  

The examiner reported that the Veteran had no current complaints regarding a foot disability, and that an exam of his feet was unremarkable.  The examiner explained that the Veteran's STRs revealed one episode of lymphadenitis of the right leg only, where the Veteran was treated with an antibiotic and his infection was gone after about two weeks.  The examiner deemed that the disability was acute and transitory, and not a chronic disability.  

The examiner also noted that while one of his in-service exams noted pes planus, the Veteran underwent four other in-service exams which did not show pes planus.  The examiner stated that the weight of the medical evidence of record dictates that the Veteran does not suffer from pes planus.  The examiner specifically concluded that there was no evidence of a current foot disability and no evidence of a chronic disability during or after active service.  He did not report current treatment and no current complaints were recorded.

In January 2015, the Veteran reported that all of his treatment for disabilities on appeal had been through VA.  VA treatment records prior to February 2016, do not report a foot disability.  In November 2013, a foot evaluation was normal.  In February 2016, the Veteran sought an evaluation at a foot clinic.  He reported that he had ruined his feet walking on hot asphalt while stationed in the Philippines.  In April 2016 his feet were evaluated based on his reports of pain.  .  VA treatment records show that he received "foot education" but no foot disability was identified in the treatment records.  The only abnormality was thickened toe nails.  Pedal pulses and sensation were intact; but he was provided orthotics for his complaints of pain.

The Veteran is competent to report symptoms of a foot disability; and his reports of foot symptoms are competent evidence of a current disability.  There is however, evidence that contradicts his reports.  The December 2011 examination failed to find a current foot disability and although the Veteran now reports the presence of a foot disability since service, earlier claims and clinical records show no foot complaints.  

Even the most recent records show the Veteran's complaints of pain without an identified underlying disability.  These complaints appear similar to those reported at the time of the VA examination when no underlying disability was identified.  In any event, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).

Without a current disability, the Veteran cannot be service-connected for a foot disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225   (holding that there can be no valid claim for service connection in the absence of a current disability).  



Stroke Residuals

In October 2011 the Veteran submitted a claim for service connection for stroke residuals, stating that strokes were caused by his drinking of contaminated water at Camp Lejeune, North Carolina.

In January 2012 the Veteran underwent a central nervous system examination.  The examiner noted that the Veteran suffered from vascular disease in March 2011, and that he had a thrombosis, transient ischemic attack (TIA), or cerebral infarction.  The Veteran stated that since his stroke he had experienced headaches, and swelling to his head.  The Veteran therefore fulfills the first element of service connection and suffers from post-stroke residuals.  

The Veteran's STRs show that he was stationed at Camp Lejeune from February 1956 to September 1959, thus the Veteran also fulfills the in-service occurrence, as he is deemed to have been exposed to contaminated water at Camp Lejeune.  

The Veteran however is unable to fulfill the nexus element required for service connection.  The January 2012 examination included a full review of the Veteran's medical history, noting the Veteran's time at Camp Lejeune, the circumstances of the stroke, and the post-stroke symptoms.  The examiner reviewed the current disability's signs, and symptoms, conducted a neurologic examination, examined for tumors and neoplasms, reviewed the Veteran's mental health, and considered any other remaining impairment.  

The examiner concluded that the Veteran's stroke was less likely as not caused by the exposure to contaminated water at Camp Lejeune.  The examiner explained that the Veteran's disability was not on the list of disabilities related to exposure to contaminant found in the drinking water at Camp Lejeune.  The examiner also noted the Veteran's family history of stroke, stating that two of the Veteran's relatives had died from a stroke.  Other risk factors, like age, history of smoking, hyperlipidemia, and known atherosclerotic disease elsewhere in the body were also noted.  The examiner ultimately concluded that the Veteran's stroke was more likely related to these other risk factors, and not drinking of contaminated water more than fifty years ago.

The Veteran is competent to report his stroke residuals of having headaches and swelling, which are in the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Headaches and swelling are capable of lay observation; however, determining the cause of a stroke is not possible by lay observation and is not a simple medical disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4.  (Fed. Cir. 2007).  The etiology for the cause of a stroke is a complex medical question requiring knowledge of the neurologic system, blood flow, and brain function; a stroke is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose his stroke or provide the requisite nexus opinion for the residuals of his stroke.  See Woehlaert v. Nicholson 21 Vet. App. 456 (2007).  Accordingly, he is not competent to give an etiology opinion on the cause of his stroke and his opinion in this regard is of little probative value.
   
The medical opinion provided by the January 2012 VA examiner contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions of the cause that his stroke is due to contaminated water in the analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the examiner provided alternative etiologies, and determined that the Veteran's family history, smoking history, and other risk factors were the primary cause of his stroke.  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his stroke was due to contaminated drinking water; is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board notes that the Veteran has consistently argued that his drinking of contaminated water was the cause of his stroke.  Thus, as there no other evidence of record to suggest another possible theory of entitlement, the Board has fulfilled its duty.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008).

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for residuals of a stroke is denied.


REMAND

Spine

The Veteran has alleged that his thoracolumbar spine disability is due to a motor vehicle accident in-service.  STRs show that in November 1961 the Veteran was in an auto accident.  Thus, the evidence of record suggests that the Veteran's current thoracolumbar spine disability may be related to this accident; however, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, a VA examination is needed.

Heart Disability

In addition to the Veteran's claim for stroke residuals due to contaminated drinking water at Camp Lejeune, the Veteran asserted that his heart disability was also related to his drinking of contaminated water.  At the January 2012 central nervous system examination, the examiner noted that the Veteran made a claim for a separate heart disability.  The Veteran reported that he had interventional radiology procedures done on his aorta and renal artery, and that he had received five stents.  No nexus opinion addressing the Veteran's cardiac and heart treatment was provided.  The Veteran should be re-examined for a nexus opinion to be provided.  See Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that an examination provided is adequate); overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Skin Rash & Lupus

The Veteran has stated that he has had sores to his body ever since his service at Subic Bay in the Philippines.  The Veteran specifically contends that he was exposed to Agent Orange while on guard duty at Subic Bay, which caused his skin disorders.  The Veteran also specifically argued that when he returned home in 1961, he had a spot of hair loss which was noted by his wife.  The Veteran's wife stated when the Veteran was home in May 1961, he suffered from break outs on his head, face, legs, and shoulders.  The January 2013 skin examination; however included no discussion of the statements by the Veteran and his wife.  Thus a new examination is necessary.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Follow M21-1 requirements for verifying herbicide exposure outside of Vietnam in order to determine whether the Veteran was exposed to herbicides while serving in Subic Bay.

2.  Schedule the Veteran for an examination to determine whether any current thoracolumbar spine disability is at least as likely as not the result of a disease or injury in-service.  

The examiner is specifically asked to address the Veteran's assertion that his in-service auto accident from November 1961 is the cause of his current disability.  

The examiner must provide reasons for the opinion.  If the examiner cannot provide an opinion without resorting to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is missing evidence that would enable the examiner to provide the opinion.

3.  Schedule the Veteran for an examination to determine whether a current heart disability is at least as likely as not the result of a disease or injury in-service.  

The examiner should address the Veteran's contention that drinking contaminated water caused his current disability.  

The examiner must provide reasons for the opinion.  If the examiner cannot provide an opinion without resorting to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is missing evidence that would enable the examiner to provide the opinion.

4.  Schedule the Veteran for an examination to determine whether a current skin disability, to include lupus, is at least as likely as not the result of a disease or injury in-service.  

The examiner should address the Veteran's reports of skin problems starting in service.  The examiner should also specifically address the Veteran's contention that his skin rash and lupus was caused by Agent Orange.  

A comprehensive rationale must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation. Any missing evidence that would enable the examiner to provide the opinion should also be identified.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


